DETAILED ACTION
	This Office Action is in response to the Amendment filed 2 June 2021. Claim(s) 1-14 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 5-7 and new claim(s) 11-14.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackburn et al. (Us 2015/0250576, “Blackburn”).
Regarding claim 1, Blackburn discloses an intraperitoneal insertion member consisting of an inguinal-hernia repair mesh (12) folded or rolled into an elongated shape and a cover material (24) that is capable of being removed after inserting the mesh into an abdominal cavity [0026-0027, 0030-0031].
Regarding claim 3
Regarding claim 4, Blackburn discloses that the mesh and cover material are superposed on each other and folded or rolled (Fig. 5).
Regarding claim 5, Blackburn discloses a housing body and the intraperitoneal insertion member of claim 1 wherein the member is housed within the housing body (76). 
Regarding claim(s) 7 and 11-13, Blackburn discloses an inguinal-hernia repair mesh and cover material and disclosed above in claim 1. The cover material covers 55%, 60% and 80% or more of an external surface of the mesh (Fig. 1, 6) without an adhesive [0030], wherein the cover material may be releasably attached to the mesh by a resorbable suture or a lip projecting over an edge of the mesh. The mesh and cover material are capable of being inserted into an abdominal cavity. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn in view of Montanari et al. (US 2012/0197415A1).
Regarding claim 2, Blackburn does not disclose that the mesh has a surface with a tack wherein the tack faces the cover material. 
In the same field of endeavor, a foldable prosthetic material, Montanari teaches a prosthetic fabric (5) that includes a first surface including a tack in the form of barbs (3) . 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn in view of Sheetrit et al. (US 2010/0076464, “Sheetrit”), in further view of Oates, II et al. (US 2014/0221917, “Oates”).
Regarding claim 5 and 6, Blackburn discloses the invention essentially as claimed as discussed above regarding claim 1 including an intraperitoneal insertion member.  However, Blackburn does not disclose an intraperitoneal insertion member housing body comprising a partition wall that is breakable, and houses a saline solution.
Sheetrit, in the same art of mesh devices, teaches a kit (Para. [0134] comprising an implant member (Para. [0134], lines 1-3, kit includes implant) wherein the intraperitoneal-insertion-member housing body comprises a partition wall inside thereof (Para. [0134], lines 6-8, saline solution can be held in a syringe, therefore syringe is partition between saline and implant) and houses a saline solution in a state of being isolated by the partition wall (Para. [0134], lines 6-8, re-hydration solution can be saline which is housed in syringe therefore isolated from implant by partition walls of syringe, and wherein the partition wall is breakable with an external force (syringe of Para. [0134] is capable of being broken open by a user). Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blackburn to include a kit comprising a mesh device and a saline 
Modified Blackburn discloses the invention essentially as claimed as discussed above including the components of a mesh device, a saline solution, and a partition wall around a saline solution.  However, modified Blackburn does not disclose that these items are housed together.
Oates, reasonably pertinent to the problem in that it provides a solution for combining the various parts of a kit, teaches a kit housed in a housing body (Para. [0181], members of the kit are packaged together, packaging is housing body). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Blackburn and Sheetrit to be packaged in a housing body, as taught by Oates, in order to allow the kit to be packaged together for shipping (Para. [0181]).
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Blackburn. 
Regarding claims 8 and 14, 
Blackburn, in the same art of hernia mesh, teaches forming a skin incision in the abdomen of a body [0042], and passing an intraperitoneal insertion member, as described above in claims 1 and 11, through a skin incision into the abdominal cavity [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Farnsworth to be used in an abdominal cavity of a patient, using the member, as taught by Blackburn, in order to treat an abdominal wall defect [0042].
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Blackburn, as applied to claim 8 above, and in further view of Montanari.
Regarding claim 9, the combination of Farnsworth and Blackburn discloses the invention essentially as claimed as discussed above in claim 8 including forming a skin incision.  However, the combination of Farnsworth and Blackburn does not disclose the skin incision is formed as a result of an access port.
Montanari, in the same art of hernia repairs, teaches a skin incision is formed as a result of an access port being pierced and then extracted [0014], wherein a small incision is made by passing a trocar. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Farnsworth and Blackburn to include forming a skin incision via an access port in order to minimize the size of the incision for the patient  [0004-0005].
Regarding claim 10, the combination of Farnsworth and Blackburn discloses the invention essentially as claimed as discussed above in claims 8 and 9, including an In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments filed 2 June 2021, with respect to Towfigh, Farnsworth and Blackburn have been fully considered and are persuasive due to the amended limitations which require the mesh to be capable of being removed after insertion or without adhesive, which was not previously considered.  The rejections have been withdrawn and a new rejection has been submitted to reflect the new limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771